DETAILED ACTION
1	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in reply to applicant communication filed on 1/13, 2021. Claims 1-17 are pending. Claims 1, 10 and 17 are independent form are presented for examination.
Response to Argument
2	Applicant’s arguments filed on 1/13, 2021 argued that:
I. Clearly, Suzuki fails to teach or suggest the features “establish a first wireless connection with a first external device via a Wi-Fi interface of the communication device” and “in a case where the first wireless connection is established, receive target wireless setting information from the first external device via the Wi-Fi interface by using the first wireless connection” as set forth in claims 1 and 17.
II. Therefore, Suzuki does not disclose that the sequence that “the predetermined screen is displayed —► the trigger operation is accepted —► the target wireless connection is established with target access point”
III. Namely, the wireless profile of Suzuki3 does not correspond to or otherwise teach or suggest “target wireless setting information” as called for in claims 1 and 17; and
IV.  Therefore, Suzuki does not disclose or suggest using different IP addresses (i.e., “first IP address” and “second IP address”) for two wireless networks (i.e., “first wireless network” and “second wireless network”), respectively. Suzuki3 does not remedy this defect of Suzuki with respect to claim 10.


I. Suzuki discloses establishing a first wireless connection such as normal WI-FI connection with an external PC 8 or Mobile Device 50 through wireless LAN  I/F (Wi-Fi I/F), ([0086]-[0087], [0042] & [0109]; Fig. 1 & 2-4).
II. Suzuki discloses that an interface which requires a user password and wireless setting information is displayed to the user and when the user specifies that information, a connection is triggered and a wireless connection is established ([0162] & [0086]-[0087]);
III. Suzuki3 discloses a wireless profile is sent from the PC 60 to the printer 10. This wireless profile includes a predetermined SSID “bbbbbb” and the password “qqqqqq”. Next, the printer 10 executes a connection process with the PC 60 using the wireless profile (S54 of FIG. 3). Consequently, a wireless connection is established between the printer 10 and the PC 60 ([0105]; FIG. 3); and
IV. Suzuki further disclose IP addresses that are being used during normal WI-FI network and in WFD network which are to different connection scheme (Fig. 3 & Fig. 4).
Therefore, applicant’s arguments do not overcome the existing rejection.

Claim Rejections - 35 USC § 103
3	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (Suzuki, hereinafter) (U.S. Patent Application Publication No. US 2013/0260683 A1) in view of Suzuki et al. (Suzuki3, hereinafter) (U.S. Patent Application Publication No. US 2012/0322391 A1).
	 Regarding claim 1, Suzuki teaches a communication device (MFP 10, Fig. 1) comprising: 
a display unit (displaying unit 14, Fig. 1); 
a Wi-Fi interface ([0031]; normal Wi-Fi communication interface that communicate through AP, Fig. 1); 
a processor (CPU 32, Fig. 1); and 
a memory (memory 34, Fig. 1) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to: 
establish a first wireless connection with a first external device via the Wi-Fi interface ([0086]-[0087] & [0109]; establishing a first wireless such as normal WI-FI connection with an external PC 8 or Mobile Device 50 through wireless LAN  I/F (Wi-Fi I/F), Fig. 1 & 2-4);
 in a case where the first wireless connection is established ([0063]; When the NFC communication session has been established), receive target wireless setting information from the first external device via the Wi-Fi interface by using the first wireless connection ([0063], [0078], [0031] & [0109]-[0111]; When the NFC communication session has been established, the mobile device 50 sends the created NFC information to the MFP 10);
in a case where the first wireless connection is established, control the display unit to display a predetermined screen for accepting a trigger operation, the trigger operation being a trigger of participation in the target wireless network (([0162], [0086]-[0087] & [0078]; an interface which requires a user password and wireless setting information is displayed to the user and when the user specifies that information, a connection is triggered and a wireless connection is established); and 
in a case where the trigger operation is accepted after the predetermined screen has been displayed ([0078]), establish a target wireless connection with the target access point via the Wi-Fi interface by using the target wireless setting information ([0086]-[0088] & [0109]; the AP or PC in G/O state wirelessly communicate with MFP which is in client state (works as a child station), Fig. 3).
Suzuki further discloses a target wireless network formed by a target access point different from the first external device ([0058]; The AP 6 receives data from one apparatus from among the plurality of apparatuses belonging to the normal Wi-Fi network, and sends the data to another one apparatus from among the plurality of apparatuses. That is, the AP 6 relays communication between a pair of apparatuses belonging to the normal Wi-Fi network, Fig. 1 & 3).
But Suzuki doesn’t explicitly disclose the target wireless setting information being for the communication device to participate as a child station in a target wireless network formed by a target access point different from the first external device; and by using the target wireless setting information such that the communication device participates as the child station in the target wireless network; and the target wireless setting information including a target Service Set Identifier (SSID).
However, Suzuki3 in analogous art, discloses the target wireless setting information being for the communication device to participate as a child station in a target wireless network formed by a target access point different from the first external device ([0105] & [0108]; in a case where the printer 10 is determined as the client and the PC 60 is determined as the G/O as a result of the G/O negotiation (NO in S42 of FIG. 3), the printer 10 transfers the state of the printer 10 to the client state. On the other hand, the PC 60 transfers the state of the PC 60 to the G/O state. In this case, the printer 10 (i.e., the creating unit 42) does not create a password. The PC 60 creates a password “qqqqqq”. Next, WPS negotiation is executed between the printer 10 and the PC 60 (S52 of FIG. 3), and a wireless profile is sent from the PC 60 to the printer 10); and 
by using the target wireless setting information such that the communication device participates as the child station in the target wireless network ([0105]; a wireless profile is sent from the PC 60 to the printer 10. This wireless profile includes a predetermined SSID “bbbbbb” and the password “qqqqqq”. Next, the printer 10 executes a connection process with the PC 60 using the wireless profile (S54 of FIG. 3). Consequently, a wireless connection is established between the printer 10 and the PC 60 (S54 of FIG. 3)); and 
the target wireless setting information including a target Service Set Identifier (SSID) ([0105]; a wireless profile is sent from the PC 60 to the printer 10. This wireless profile includes a predetermined SSID “bbbbbb” and the password “qqqqqq”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Suzuki3, and Suzuki because Suzuki3’s teaching would allow Suzuki’s system to enhance the seamless communication among networked devices.

Regarding claim 2, Suzuki further teaches the communication device as in claim 1, wherein the first wireless connection with the first external device is established so as to cause the first external device to participate as a child station in a first wireless network in which the communication device operates as a parent station ([0078] & [0063]; the created NFC information from the mobile device is used to create a wireless communication with the MFP 10 while the mobile device is in client state (child station, [0109])…and MFP 10 works in G/O state (parent station), Fig. 4).

Regarding claim 3, Suzuki further teaches the communication device as in claim 2, wherein the first wireless network is identified by a first SSID ([0109]-[0111]; the NFC I/F 22 is an example of the “first type of interface”), and the computer-readable instructions, when executed by the processor, further cause the communication device to:
establish a second wireless connection with a second external device via the Wi-Fi interface so as to cause the second external device to participate as a child station in a second wireless network in which the communication device operates as a parent station, the second wireless network being identified by a second SSID different from the first SSID ([0090] & [0109]-[0111]; a second device such as PC 8 (Fig. 4) is communicated with the communication device (MFP 10) using the second Wi-Fi interface (wireless LAN 20) and the second device is working in a client state (as child station)…SSID and BSSID used for identification).

Regarding claim 4, Suzuki teaches the communication device as in claim 3, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: 
determine a predetermined first IP address as an IP address of the communication device in the first wireless network in which the communication device operates as a parent station ([0100]; first IP address to the mobile device, Fig. 3-4); and 
([0100]; second IP address to the PC/AP, Fig. 3-4),
wherein the target wireless network with the target access point is established in a case where: 
the target wireless setting information is received from the first external device via the Wi-Fi interface by using the first wireless network ([0063]; When the NFC communication session has been established, the mobile device 50 sends the created NFC information to the MFP 10), the target wireless setting information being information sent to the first IP address designated as a destination from the first external device ([0058] & [0086]; The AP 6 receives data from one apparatus from among the plurality of apparatuses belonging to the normal Wi-Fi network, and sends the data (including IP address) to another one apparatus from among the plurality of apparatuses. That is, the AP 6 relays communication between a pair of apparatuses belonging to the normal Wi-Fi network, Fig. 1 & 3); and 
the trigger operation is accepted after the predetermined screen has been displayed ([0062] & [0170]; The user of the mobile device 50 activates the application program. By operating the mobile device 50, the user causes the mobile device 50 to create NFC information that includes a process execution instruction (e.g., print instruction, scan instruction) indicating a process that the MFP 10 is to execute).


determine fist security information to be used in the first wireless network ([0073]-[0077]; different security levels are implemented); and 
determine second security information to be used in the second wireless network, the second security information having a higher security level than the first security information ([0073]-[0077]; different security levels are implemented).

Regarding claim 6, Suzuki further teaches the communication device as in claim 3, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: 
open N1 communication ports in a state where the communication device operates as the parent station of the first wireless network (Fig. 3, MPF is used as a parent station when connected to mobile device using nfc interface); and 
open N2 communication ports in a state where the communication device operates as the parent station of the second wireless network, N2 being greater than N1(Fig. 4, MPF is used as a parent station when connected to PC using wireless LAN which is greater than the NFC connection)

Regarding claim 7, Suzuki further teaches the communication device as in claim 3, wherein an upper limit of a number of child stations capable of participating in the first wireless network is one, and an upper limit of a number of child stations capable of participating in the ([0035] & [0040]-[0041]; Only one G/O state apparatus can be present in the WFD network, but one or more client state apparatuses can be present, Only one NFC capable external device is connected using the first NFC network and more client devices can connect using the second wireless LAN network, Fig. 3).

Regarding claim 8, Suzuki further teaches the communication device as in claim 3, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: 
activate a SoftAP so as to form the first wireless network in which the communication device operates as the parent station ([0078] & [0076]; MPF 10 works in G/O state (parent station), Fig. 3); 
in a case where a first probe request is received from the first external device via the Wi-Fi interface after the first wireless network has been formed, send a first probe response to the first external device via the Wi-Fi interface, the first probe response not including enable information indicating that it is possible to execute a wireless communication according to the Wi-Fi Direct (registered trademark) scheme ([0076] & [0132]-[0133]; probe request and probe response with WFD compatible communication); 
shift to a Group Owner of the Wi-Fi Direct scheme so as to form the second wireless network in which the communication device operates as the parent station ([0005]-[0006]; executing the communication of the object data with the mobile device using the second type of interface after executing a specific process for causing the communication device to shift to the communication-enabled state); and 
([0029]-[0030]; executing wireless communication according to the Wi-Fi Direct system (to be described). Below, Wi-Fi Direct is called “WFD”), to the second external device via the Wi-Fi interface ([0076] & [0132]-[0133]; probe request and probe response with WFD compatible communication).

Regarding claim 9, Suzuki further teaches the communication device as in claim 3, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: 
form the first wireless network in which the communication device operates as the parent station in a case where power of the communication device is turned on in a state where the target wireless setting information is not stored in the memory ([0061]; When a power source of the MFP 10 is turned ON, the control unit 30 executes a communication process. In S2, a receiving unit 40 monitors whether NFC information has been received by executing wireless communication according to the NFC system. Moreover, the receiving unit 40 receives the NFC information via the NFC I/F 22); and 
form the second wireless network in which the communication device operates as the parent station in a case where a predetermined operation for forming the second wireless network is accepted after the power of the communication device has been turned on ([0077]-[0078]; in S18 the communication executing unit 44 establishes a WFD connection between the MFP 10 and the mobile device 50 by using the wireless LAN I/F 20. Upon receiving, from the MFP 10, the wireless setting of the MFP 10 that is operating in the G/O state, the mobile device 50 stores the received wireless setting in the work area 58).

Regarding claim 11, Suzuki further teaches the communication device as in claim 10, wherein the first external device is configured to: 
receive a computer program in which the first IP address is included from a server via the Internet ([0190]; specifies that IP address in the destination); and 
send, by using the computer program, the target wireless setting information to the communication device by using the first IP address as the destination ([0190]; the mobile device 50 identifies the IP address of the MFP 10 in accordance with RARP (abbreviation of: Reverse Address Resolution Protocol), specifies the identified IP address in the destination), wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: 
receive a Cross-Domain request from the first external device via the Wi-Fi interface by using the first wireless network, the Cross-Domain request being for changing a communication partner of the first external device from the server to the communication device, wherein the target wireless setting information is received from the first external device after the Cross-Domain request has been received ([0190]-[0191]; in the case where the MFP 10 and the mobile device 50 do not belong to the same network, the MFP 10 can appropriately execute the communication of print data with the mobile device 50 via the network to which the mobile device 50 currently belongs).



As for dependent claims 12, 13, 14, 15 and 16, the limitations of claims 12, 13, 14, 15 and 16 are similar to the limitations of claims 5, 6, 7, 8 and 9 above. Therefore, the limitations of claims 12, 13, 14, 15 and 16 are rejected in the analysis of claims 5, 6, 7, 8 and 9 respectively, and the claims are rejected on that basis.

Conclusion
5	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2447
5/6/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447